 In the Matter Of FEDERAL CARTRIDGE CORPORATION (TWIN CITIES ORD-NANCE PLANT)andAMERICAN FEDERATION OF LABOR, FEDERAL LABORUNION No. 23220In the Matter of FEDERAL CARTRIDGE CORPORATION (TWIN CITIES ORD-NANCE PLANT)andINTERNATIONAL ASSOCIATION OF MACHINISTS, DIs-TRICT LODGE No. 77, AFFILIATED WITH THE A. F. OF L.Cases Nos. R-4883 and R-4884, respectively.Decided March 16, 1943Jurisdiction:ordnance manufacturing industry.,Investigation and Certification of Representatives:existence of question : refusal'to accord either of competing unions recognition until certified by the Board ;elections necessary.Unit Appropriatefor CollectiveBargaining:single or separate units comprising,respectively, (1)machinists and machinists' helpers; and (2) remaining pro-duction and maintenance employees ; determination of dependent upon-sep-arate elections.Mr. George C. Stiles,of Minneapolis, Minn., for the Company.Messrs.William F. Wright, Frank T. Starkey,andWilliam D.Gunn,of St. Paul, Minn., for the Federal Union.Messrs. Fred Lutz, James Ashe, John H. Niles, Frank T. Starkey,andWilliam D. Gunn,of St. Paul, Minn., for the I. A. M.'Helstein and Hall, by Messrs. Douglas Hall, T. Louis Majors, SamA. Swanson,andSimon Nelson,of Minneapolis, Minn., for the U. E.Cllr.William C. Raisinger, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petitions duly filed by American Federation of Labor, FederalLabor Union No. 23220, herein called the Federal Union, and Interna-tional Association of Machinists, District Lodge No. 77, affiliated withthe A. F. of L., herein called the I. A. M., alleging that questionsaffecting commerce had arisen concerning the representation of em-ployees of Federal Cartridge Corporation, Minneapolis, Minnesota,at its Twin Cities Ordnance Plant, New Brighton, Minnesota, herein48 N. L R. B., No. 19..92 FEDERAL CARTRIDGE CORPORATION93called the Company, the National Labor Relations Board consolidatedthe cases and provided. for an appropriate hearing upon due noticebefore Stephen M. Reynolds, Trial Examiner.The hearing was heldat Minneapolis, Minnesota, on February 13, 1943.The Company, theFederal Union, the I. A. M., and United Electrical, Radio and Ma-chine Workers of America, Local No. 1.152, affiliated with the C. I. O.,herein called the U. E., appeared, participated, and were affordedfull opportunity to be heard,-to-examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are'hereby affirmed.The I. A. M. and the U. E. filed briefs whichthe Board has -considered.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYFederal Cartridge Corporation is a Minnesota corporation engagedin operating a Government-owned ordnance plant located near NewBrighton, Minnesota.At this plant, known as the Twin Cities Ord-nance Plant, the Company manufactures ammunition for the UnitedStates Government. In its manufacturing operations the Companyuses large amounts of raw materials (chiefly brass, chemicals, andexplosives), which are shipped to the plant from points outside theState of Minnesota.All the ammunition manufactured by the Com-pany goes to the United States Government to be used in the prosecu-tion of the war.'The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor, Federal Labor Union No. 23220, isa labor organization, affiliated with the American Federation of Labor,admitting to membership employees of the Company.International Association of Machinists, District Lodge No. 77, isa labor organization, affiliated with the American Federation ofLabor, admitting to membership employees of the Company.United Electrical, Radio and Machine Workers of America, LocalNo. 1152, is a labor organization, affiliated with the Congress of In-dustrial Organizations, admitting to membership employees of theCompany.1Exact figures relating to the volume and value of raw materials,finished products,and the number of persons employed at the plant were not disclosed for security reasons. 94DECISIONS, OF NATIONAL LABOR RELATIONS BOARDHI. THE QUESTIONS CONCERNING REPRESENTATION,On or about December 1, 1942, the Federal Union requested the Com-pany to recognize it as the exclusive bargaining representative of em-ployees of the Company in an alleged appropriate bargaining unit.On or about December 15, 19,42, the I. A. M. notified the Companythat it represented a majority of the employees of the Company inan alleged -appropriate bargaining unit, and requested ,recognition astheir bargaining representative.The Company refuses to recognizeeither union unless and until it is certified by the Board.A statement of the Regional Director, introduced in evidence atthe hearing, indicates that the Federal Union and thtel. A. M. eachrepresents a substantial number of-employees in the unit which eachalleges is appropriate.2We find that questions affecting commerce have arisen concerningthe representation of the employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Federal Union requests a unit comprised of all production andmaintenance employees of the Company, excluding watchmen, guards,supervisors above the rank of working foremen, executives, officeworkers, firemen, oilers, stationary engineers, railway enginemen andtrainmen, truck drivers and helpers, building trades mechanicsemployed on maintenance, outside window washers, confidentialemployees, chemists and laboratory technicians, fire department em-ployees, medical department employees, and machinists.The I. A. M. seeks a unit comprised 'of all employees of the Companyengaged in any branch of the machinist trade, including employeesengaged as tool, die, fixture, and instrument makers, machinists,machinists' helpers, mechanics who service and repair automobiles,trucks, tractors, and other motive equipment and machinery, sub-2The report of the Regional Director states that the Federal Union submitted a certainnumber of membership application cards bearing apparently genuine signatures,that a'comparison-of the signatures with the Company's pay roll of January 16, 1943, showsthat 34 22percent of the employees in the alleged appropriate unit had designated theFederal Union as their bargaining representativeThe Regional Director's report furtherstates that the U E submitted application-for-membership cards beating apparently gen-uine signatures of 3.15 percent of the employees in the unit alleged appropriate-by theFederal Union,and that all of the signatures appearing on said cards bear the namesof persons whose names appear on the Company's pay ioll of January 16, 1943.The Regional Director's report states that the I A U submitted 438 authorizationcards, of which 389 bear apparently genuine signatures of persons in-the unit allegedappropriate by the I. A. 111 , which includes the names of 959 persons on the Company'spay roll of January 16, 1943The Regional Director further states that the U. E sub-mitted 17 application-for-membership cards bearing apparently genuine siguatures ofpersons appearing on the Company's pay toll of Januaiy 16, 1943, which contains thenames of 959 persons in the unit alleged appropriate by the I. A. M. FEDERAL CARTRIDGE CORPORATION95foremen (also designated as working foremen), leadmen, inspectors,and locksmiths.The U. E. contends that a plant-wide unit is appropriate. In themain, the unit claimed by the U. E. would include all the employeesin each of the units claimed appropriate by the Federal Union and theI.A. M.The Company took no position with respect to the appropriate unit.The Machinists.The -Company's plant consists of a number ofbuildings which cover a large area of ground but are operated as asinglemanufacturing unit.Each production building maintains aseparatemacliine shop which handles minor repair work on themachines housed therein.There is also one central or general machineshop which is housed in a separate building and is under the super-vision of the Company's maintenance department, as distinguishedfrom the machine shops in the production buildings, which are underthe supervision of the production maintenance department.Each pro-'duction building machine shop, as well as the central machine shop,has its own tool crib which employs from,six to nine tool clerks. TheI.A. M. claims that these tool clerks should be included in the craftunit.The Company also employs machinists in its tool and diedivision, which is located in a separate building.The L A. M. claimsthese machinists.The Company maintains a garage pool, in whichthere is a repair or maintenance shop employing several machinistsand automobile mechanics who perform repair work on the Company'sautomobiles, trucks, tractors, and other motive equipment.The I. A.M. would include these mechanics and machinists in its craft unit.The I._ A. M. would also include in its craft unit the machinistsemployed in the railroad repair shop of the Company. The Companyemploys a number of inspectors in both the central machine shop andthe tool and die division, whom the I. A. M. claims. The duties andfunctions of these inspectors require a knowledge of machine opera-tions, and it appears that many of these employees have been promoted ,to their present positions from the position of machinists.A groupof welders classified as sheet-metal workers, employed in the centralmachine shop, are also claimed by the I. A. M.Although the workers in the machine shops and the other machin-ists claimed by the I. A. M: are employed throughout the plant andare an integral part of the Company's entire operations, they never-theless constitute a sufficiently homogeneous and identifiable grouptowarrant establishing them as a separate unit. In view of thesefacts, and since it appears that there has been no history of bargainingupon an industrial basis, we are of the,opinion that the machinistsshould be permitted to bargain as a separate unit if they so desire. 96,DECISIONS OF NATIiONAL LABOR RELATIONS BOARDWorking foremen, chief adjusters, and chief inspectors.Eachbuilding in the plant is under the'direct supervision of a superintend-ent.Under the superintendent are the general foremen and foremen.Next in line in this supervisory hierarchy are the subforemen, or work-ing foremen, who spend. approximately_70 percent of their time work-ing with the men,who'm they supervise.The remaining.30, percentof their time they spend in supervision.The unions agree that theis a dispute, however, as to whether chief adjusters and chief in-spectors should be included in the industrial unit.The U. E. wouldexclude the chief adjusters and chief inspectors from the industrialunit, while the Federal Union would include them.The Companytook no position with respect to the inclusion of any of these em-ployees.In each production building there are a' number of chiefadjusters who supervise the work of adjusters, who in turn assist theproduction machine operators.The duties, responsibility and au-thority of the chief adjusters are similar to those of the working fore-men.They do not have the authority. to hire or discharge employeesworking under'them.' Since the chief 'adjusters and chief inspectorsexercise no greater supervisory powers than do the working foremen'whom the unions agree to include, and since each of these groups isengaged primarily in production work we shall include them in theunit.Employees presently covered by collective bargaining agreements.The record discloses that there are several groups of employees of theCompany who are covered by'agreements between the Company andother labor organizations.These agreements were executed on Feb-ruary 11, 1943, prior to,the hearing.They cover (1) fire departmentemployees, who are represented by the International 'Association ofFire Fighters; (2) truck drivers and helpers, who -are,represented'byGeneral Drivers Union, Local No. 120; and (3) stationary engineers,who are represented by' International Union of Operating Engineers,Locals 34 and 36. In addition to these three groups of employees, theCompany is negotiating a contract with the St. Paul and MinneapolisTrades,and Labor Council, which is to cover all building and con-struction trades employees of the Company. In accordance with thestipulation. of the parties, we shall exclude the fire department em-ployees, truck drivers and helpers, stationary engineers, and allbuilding and construction trades employees- of the,Company. It also'appears that the Company employs 10 outside window washers whohave been represented by Building Service Employees Union, A. F.of L., under an oral- agreement with the Company. ' The U. E. claimsthat these 10 employees should be included in the industrial unit,while the Federal Union would exclude them. Inasmuch as this FEDERAL CARTRIDGE CORPORATION97group of employees appears to be presently represented by BuildingService Employees Union, A. F. of L., we shall exclude them.CONCLIIDING FINDINGSWe-find that all machinists and machinists' helpers, employed bythe Company at its Twin Cities Ordnance Plant located near NewBrighton, Minnesota, including tool and die shop employees, auto-motivemechanics, and locksmiths, but excluding office workers,supervisors above the rank of working foremen, and all other em-ployees, may properly constitute a separate unit or be included withthe other production and maintenance employees as part of a,largerunit.We hold, therefore; that the desires of the employees involvedshall govern, and we shall direct that separate elections be held (1)among all machinists and machinists' helpers employed by the Com-pany at its Twin Cities Ordnance Plant located near, New Brighton,Minnesota, including tool and die shop employees, automotivemechanics, and locksmiths, but, excluding office workers, supervisorsabove the rank of working foremen, and all other employees, to de-termine whether they desire to be represented by' the I. A. M. or bythe U. E.; for the purposes of collective bargaining, or by neither;and (2) among the remaining production and maintenance employeesemployed by the Company at its Twin Cities Ordnance Plant locatednear New Brighton, Minnesota, excluding machinists, machinists',helpers, tool and die shop employees, automotive mechanics, lock-smiths, watchmen, guards, supervisors above the rank of workingforemen, executives, office workers, firemen, oilers, stationary, engi-neers, railway enginemen and trainmen, truck drivers and helpers,building trades mechanics employed on maintenance, outside windowwashers, confidential -employees, chemists and laboratory technicians,fire department employees, and medical department, employees, todetermine whether they desire to be represented by the FederalUnion or by the U. E., for the purposes of collective bargaining, orby neither.We shall accordingly direct that the questiQns concerning repre-sentation which have arisen be resolved by means of elections bysecret ballot among the employees in the voting groups set forthabove who were employed during the pay-roll period immediatelypreceding the date of the Direction of Elections herein,3 subject tothe limitations and additions set forth iri the Direction.Upon the-results, of these elections will depend, in part, the de-termination of the appropriate unit or units. If a majority of thesThe I A. M. and the Federal Union request that eligibility be determined by the pay-rollperiod immediately preceding the date of the notice of hearing.The U E. requests thatthe Board's normal practice be folloANed.Since no reason appears for selecting a differentdate, we shall follow our normal practice. 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees iii both-voting units select the U. E., they will 'constitutea single industrial unit.Otherwise, they will constitute two separateappropriate units.DIRECTION OF ELECTIONS'By virtue of and pursuant to the power vested in The NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of Nationail 'L'aborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain the repre-sentatives for the purposes of collective bargaining with FederalCartridge Corporation, Minneapolis, Minnesota, elections by secretballot shall be conducted as early as possible, but not later thanthirty' (30) days from the date of this Direction of Elections, underthe direction and supervision of the Regional 'Director for theEighteenth Region, acting 'in this matter as agent for the NationalLabor Relations Board, and subject to Article III, Section 10, of saidRules and Regulations, among the groups of employees "describedbelow who were employed by the Company at its Twin Cities Ord-nance Plant located near New Brighton,Minnesota,during the pay-roll period immediately preceding the date of this Direction, inchul-ing employees who did not work during said pay-roll period becausethey were ill or on vacation or temporarily laid off, and includingemployees in the armed forces of the United States who presentthemselves in person at the polls, but-excluding employees who havesince quit or been discharged for cause :(1)All machinists and machinists' helpers; including tool anddie shop employees, automotive mechanics, and locksmiths, but ex-cluding office workers, supervisors above the rank of working fore-men, and all other erimp]oyees, to determine whether they desire to be . ,represented by International Association ofMachinists,DistrictLodge No. 77, affiliated with the A. F. of L., or by United Electrical,Radio and Machine Workers of America, Local No. 1152, affiliatedwith the C. I. 0., for the purposes of collective- bargaining, or byneither; and(2)Allproductionandmaintenanceemployees,excludingmachinists, machinists' helpers, tool and die shop employees, auto- 'motive mechanics, locksmiths, watchmen, 'guards, supervisors abovethe rank of working foremen, executives, office workers,firemen,oilers, stationaryengineers,railway enginemen and trainmen, truckdrivers and helpers, building trades mechanics employed onmainte- FEDERAL CARTRIDGE, CORPIORAiTION$9nance, outside window washers,confidential employees, chemists andlaboratory technicians,fire department employees,and medical de-partment employees,to determine whether they desire to be repre-sented by American Federation of Labor, Federal Labor Union No.23220, or'byUnitedElectrical,Radio, and Machine Workers ofAmerica, Local No. 1152, affiliated with the C. I. 0., for the purposesof collective bargaining,or by neither.a1521247-43-vol. 48--8